Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Summerfelt et. Al. (US 20210183915 A1 newly cited hereinafter Summerfelt).

Regarding claim 1, Summerfelt teaches in Fig. 10 with associated text a layered substrate structure, comprising: 
an optical substrate (1060, 1061 and 1062) having a first surface (lower surface) and a second surface (upper surface) (Fig. 10, paragraph [0071]); 
a patterned bonding layer 1063 formed on the second surface and comprising a bonding region (region covered by 1063) and an open region (region not covered by 1063), the open region exposing a portion of the second surface (Fig. 10, paragraph [0071]); and 
a device chip (1002) bonded to the patterned bonding layer via the bonding region and comprising at least one electrical component 904 aligned with the optical substrate and the open region (Fig. 10 or see annotated Fig. below, paragraph [0070]).  

Regarding claim 2, Summerfelt teaches the device chip comprises a bonded surface (bottom surface of 908) via which the device chip is bonded to the patterned bonding layer and a front surface (top surface of 1003) opposite the bonded surface, and 
wherein the at least one electrical component is formed on the front surface (Fig. 10, paragraph [0070]).  

Regarding claim 4, Summerfelt teaches one or more enclosed cavities 906 formed between the optical substrate and the device chip within the open region (Fig. 10, paragraph [0071]).  


Regarding claim 10, Summerfelt teaches the optical substrate comprises an antireflective coating (1062 and 1061) formed on the first surface (1061 on first surface) and the second surface (1062 formed on second surface) (Fig. 10 paragraph [0071]).  

Claims 1, 4, 6-7, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rigetti et. Al. (US 9971970 B1 newly cited hereinafter Rigetti).

Regarding claim 1, Rigetti teaches in Fig. 14A with associated text a layered substrate structure, comprising: 
an optical substrate 310 having a first surface (upper surface) and a second surface (lower surface) (Fig. 14A); 
a patterned bonding layer 1284 formed on the second surface and comprising a bonding region (region covered by 1284) and an open region (region between 1284), the open region exposing a portion of the second surface (Fig. 14A, column 40); and 
a device chip 210 bonded to the patterned bonding layer via the bonding region and comprising at least one electrical component 240 aligned with the optical substrate and the open region (Fig. 14A, column 40).  

Regarding claim 4, Rigetti teaches one or more enclosed cavities 320 formed between the optical substrate and the device chip within the open region (Fig. 14A, column 40).  

Regarding claim 6, Rigetti teaches the device chip comprises a bonded surface (upper surface) via which the device chip is bonded to the patterned bonding layer and a front 24P202004695US01 surface (lower surface) opposite the bonded surface, and wherein the bonded surface comprises a patterned metal layer 1328 formed thereon comprising one or more openings (opening for 240) aligned with the open region (Fig. 14A column 40).  

Regarding claim 7, Rigetti teaches the patterned metal layer comprises a superconducting metal material (Al column 40).  

Regarding claim 8, Rigetti teaches one or more alignment marks (vias in 210) formed on the device chip at one or more defined locations (the vias are arranged at particular distances from the open region and therefore are suitable for aligning 240 with the open region, reciting “alignment marks” would not specifically require steps of using the alignment marks for alignment) adapted to the at least one electrical component with the open region.  
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. that facilitate aligning the at least one electrical component with the open region): The limitation describes purpose, function, operation, or intent -of-use the of the alignment marks. However, the claim does not disclose a sufficient structure which supports the function. Since Rigetti shows an identical structure as claimed, namely alignment marks, the Examiner submits that the alignment marks are capable of producing the claimed results.  

Regarding claim 9, Rigetti teaches the least one electrical component is selected from a group consisting of: a thin film metal structure, a thin film wire, an air bridge, a qubit, an electrode, a capacitor and a resonator (column 22, lines 3-7).  

Regarding claim 11, Rigetti teaches the optical substrate comprises a material selected from the group consisting of: sapphire, quartz, and doped silicon with a doping concentration less than about 1.E14 dopant atoms per cubic centimeter (cm3) (column 8. Lines 14-18).  

Regarding claim 12, Rigetti teaches the patterned bonding layer comprises a bonding material selected from a group consisting of: polyimide polymer, indium (Fig. 14A), indium nitride, gold, gold nitride, platinum, platinum nitride, titanium (Fig. 14A), titanium nitride, tantalum, tantalum nitride, chromium, chromium nitride, tungsten, tungsten nitride, silver, silver nitride, copper, aluminum, aluminum oxide and tin.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfelt as applied to claim 1.

Regarding claim 5, Summerfelt teaches in Fig. 2 with associated text the layered substrate structure of claim 1, further comprising: an optical path through the optical substrate and the open region (paragraph [0070]).
	Summerfelt does not specify the optical path provides for at least 50% light transmission to the at least one electrical component at a wavelength between 0.5 to 3.0 micrometers however Summerfelt teaches designing the device for infrared radiation (paragraph [0084]) and therefore teaches the optical path if for transmitting light in the infrared range from about 0.78 micrometers to 1 mm so that Summerfeldt envisions the optical path would be substantially transparent between for example 0.78 to 3.0 micrometers as claimed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the optical path provides for at least 50% light transmission to the at least one electrical component at a wavelength between 0.5 to 3.0 micrometers because according to Summerfeldt the sensor, trench and antireflective coating may be designed for higher or lower frequencies, such as infrared or ultraviolet radiation. (paragraph [0064]) and providing at least 50% light transmission would allow more radiation to reach the sensor and therefore improve the sensitivity of the sensor.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rigetti as applied to claim 1.

Regarding claim 8, Rigetti teaches one or more alignment marks (vias in 210) formed on the device chip at one or more defined locations (the vias are arranged at particular distances from the open region and therefore are suitable for aligning 240 with the open region reciting “alignment marks” would not specifically require steps of using the alignment marks for alignment) that facilitate aligning the at least one electrical component with the open region.  
Rigetti does not specify the one or more alignment marks facilitate aligning the at least one electrical component with the open region however Rigetti teaches the vias are arranged at particular distances from the open region and therefore are suitable for aligning 240 with the open region.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. that facilitate aligning the at least one electrical component with the open region): The limitation describes purpose, function, operation, or intent-of-use the of the alignment marks. However, the claim does not disclose a sufficient structure which supports the function. Since Rigetti shows an identical structure as claimed, namely alignment marks, the Examiner submits that the alignment marks are capable of or would be obvious for producing the claimed results.  



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Danny et. Al. (US 20130256849 A1 hereinafter Danny).

Regarding claim 13, Danny teaches in Fig. 2 with associated text a layered substrate structure, comprising: 
a device wafer 70 comprising a ground layer (metal layer at bottom of vias 68 on the bottom surface of 70) formed directly on a first surface (surface facing substrate 30), the ground layer comprising one or more first openings (opening at wave guide76) aligned with at least one electrical component 49 of the device wafer (Fig. 2, paragraph [0036]); and 
an optical substrate 30 (substrate has aperture 76 that would be transparent and is therefore interpreted to be an optical substrate) bound to the first surface via a patterned bonding layer 52  comprising at least one second opening (opening corresponding to wave guide 76) aligned with at least one of the one or more first openings (Fig. 2 paragraph [0038]).
	Danny does not specify the ground layer is a ground plane layer however Danny teaches in Figs. 5 and 6 with associated text a ground layer (copper surrounding 174 Fig. 6 and paragraph [0064]) similar to that of the ground layer of Fig. 2 comprises a ground plane layer (the copper layer completely covers a region around 174 and so is interpreted to be a ground plane layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ground plane layer similar to that of Fig. 6 for the ground layer of the embodiment of Fig. 2 because according to Danny such a structure is suitable for a waveguide interface 174 (paragraph [0064]).

	Regarding claim 14, Danny teaches the at least one electrical component is formed on a second surface (surface facing away from 30) of the device wafer opposite the first surface, and wherein the device wafer comprises one or more alignment marks 68 (vias 68 are visible from both the front and back surface so that they are suitable for aligning 49 with opening 76 reciting “alignment marks” would not specifically require steps of using the alignment marks for alignment) that align the at least one electrical component with the one or more first openings.

Response to Arguments

Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. Regarding the arguments on page 6, Summerfelt teaches at least one electrical component 904, the optical substrate (1060-1062) and the open region (see Fig. below) are all present on the same straight vertical line, as shown in the annotated Fig. below, as the optical substrate extends over the at least one electrical component. Therefore the layered substrate of Summerfelt comprises “at least one electrical component aligned with the optical substrate and the open region”.

    PNG
    media_image1.png
    507
    700
    media_image1.png
    Greyscale


Regarding the arguments on page 6-7, Rigetti teaches the In bumps are used to bond structures 210 and 310 (column 40, lines 14-23) and are arranged in a pattern (Fig. 14A), and are not blanketing the substrate, and are therefore interpreted to be a patterned bonding layer. The claim limitation “a patterned bonding layer” would not necessarily require the patterened bonding layer to be formed of a particular material, in a particular pattern or by a particular patternening method. Rigetti teaches at least one electrical component 240, the optical substrate 310 and the open region (region between 1284) are all present on a same straight vertical line (Fig. 14A), as the optical substrate extends over the at least one electrical component. Therefore the layered substrate of Rigetti comprises “at least one electrical component aligned with the optical substrate and the open region”.
Regarding the arguments on page 7, Summerfelt teaches the layered substrate includes an optical sensor for detecting light passing through an optical path through the optical substrate and the open region (paragraph [0070]). Summerfelt further teaches that the sensor may be for detecting optical or infrared light and therefore teaches the optical path is for transmitting light in the infrared range from about 0.78 micrometers to 1 mm so that Summerfeldt envisions the optical path would be substantially transparent between for example 0.78 to 3.0 micrometers as claimed. Since the purpose of the optical path of Summerfelt is to transmit light that is envisioned to be in the claimed range by Sumerfeldt to the sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make the optical path substantially transparent to that light so that it provides for at least 50% light transmission to the at least one electrical component at a wavelength between 0.5 to 3.0 micrometers as claimed because according to Summerfeldt the sensor, trench and antireflective coating may be designed for higher or lower frequencies, such as infrared (paragraph [0064]) and providing at least 50% light transmission would allow more radiation to reach the sensor and therefore improve the sensitivity of the sensor. The rejection shows why one would have arrived at the claimed invention based on the teachings of Summerfelt and examiner is not taking official notice.
	Regarding the arguments on pages 7-8, Rigetti teaches the limitations of claim 1 as discussed in the arguments above and the limitations of claim 8 as discussed in the rejection of claim 8 above.
	Regarding the arguments on page 8, Danny teaches in Fig. 2 with associated text a ground layer (metal layer at bottom of vias 68 on the bottom surface of 70) formed directly on a first surface (surface facing substrate 30), the ground layer comprising one or more first openings (opening at wave guide76) aligned with at least one electrical component 49 of the device wafer (Fig. 2, paragraph [0036]) and further teaches in Figs. 5 and 6 with associated text a ground layer (copper surrounding 174 Fig. 6 and paragraph [0064]) similar to that of the ground layer of Fig. 2 comprises a ground plane layer (the copper layer completely covers a region around 174 and so is interpreted to be a ground plane layer), that is relied upon for teaching the claim ground plane layer.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897